DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 drawn to a solar cell module, in the reply filed on 3/14/2022 is acknowledged.
Claims 1, 3-12 are amended.
Claim 14 is canceled.
Claims 15-19 are newly added.
Currently claims 1-13 and 15-19 are pending in the application.
Double Patenting/Claim Objection
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “a solar cell module having a first surface and a second surface facing the first surface” in lines 1-2, “the bridge wiring member includes a surface, which is on a side of the first surface” in lines 9-10, “in the second direction, the first solar cell string, the bridge wiring member and the second solar cell string are arranged in this order” in lines 12-13, “each of the first solar cell and the second solar cell includes a first electrode on the side of the first surface and a second electrode on a side of the second surface” in lines 18-19, and “a plurality of first cell wiring members extending from the first solar cell toward the bridge wiring member and a plurality of second cell wiring members extending from the second solar cell toward the bridge wiring member are connected to the surface of the bridge wiring member on the side of the first surface such that the plurality of first cell wiring members and the plurality of second cell wiring members mutually overlap along the second direction” in lines 20-24 (emphasis added). Applicant does not disclose a first surface and second surface with a side of the first surface and a side of the second surface having the configuration of the bridge wiring member, the solar cell electrodes, and the wiring members being arranged as claimed. Applicant discloses a first surface (22) and a second surface (24) of a solar cell (10, see fig. 2 and [0020]). As such, the electrodes of a solar cell cannot be on the side of the first and second surfaces (22/24) of the solar cell where a surface of the bridge wiring member (14) is on.
Claim 1 also recites “the first solar cell string includes a first solar cell provided at an end on a side of the bridge wiring member” in lines 14-15 and “the second solar cell string includes a second solar cell provided at an end on a side of the bridge wiring member” in lines 16-17. Applicant discloses the bridge wiring member and the solar cell strings are spaced apart such that the solar cells are not on a side of the bridge wiring member (14, see figs. 4-7).
Claims 1-13 and 15-17 are rejected on the same ground of claim 1.
Claim 13 depends on claim 1 and recites “the second wiring members” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 depends on claim 1 and recites “the direction” in line 4. It is unclear what direction is being referred to as “the direction” since there are first direction and second direction recited in claim 1.  
Similar to claim 1, claims 18 and 19 also recite side of first surface and side of second surface, and the solar cells are provided at an end on a side of the bridge wiring member. And Applicant has no support for the limitations in the originally filed disclosure as explained in claim 1 above.
As newly added, claims 18 and 19 recite “the direction” in line 19. It is unclear what “the direction” is being referred to as there are “a first direction” recited in line 3 and “a second direction” recited in line 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites “a solar cell module having a first surface and second surface” in lines 1-2, “the bridge wiring member includes a surface… on a side of the first surface” in line 9, “in the second direction, the first solar cell string, the bridge wiring member and the second cell string are arranged in this order” in lines 12-13, and “each of the first solar cell and the second solar cell includes a first electrode on the side of the first surface and a second electrode on a side of the second surface” in lines 18-19. The metes and bounds of the limitations cannot determined as a solar cell module has too many surfaces and it is unclear what “first surface and second surface” to be referred to, and the specification does not particularly define a first surface and second surface with such arrangement. It is unclear what “side” is being referred to, e.g. a location or a dimension of the surface. 
Claim 1 recites “the first solar cell string includes a first solar cell at an end” in line 14. It is unclear “an end” of what is being referred to. 
Claim 1 also recites “the second solar cell string includes a second solar cell provided at an end” in line 16. It is unclear “an end” of what is being referred to.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the first solar cell string includes a first solar cell provided at an end on a side of the bridge wiring member, the second solar cell string includes a second solar cell provided at an end on a side of bridge wiring member”, and the claim also recites a very specific arrangement “in the second direction, the first solar cell string, the bridge wiring member and the second solar cell string are arranged in this order”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-13 and 15-17 are rejected on the same ground as claim 1.
Claims 18 and 19 are rejected on the same ground as claim 1 for including the same issues as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 7, 9, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagiura et al. (JP 2007-235113, Cite No. 3 in Foreign Patent Documents of IDS 5/9/2022) in view of Kim et al. (US 2015/0372177 which is an English translation corresponds to JP 2016-005002, Cite No. 1 in Foreign Patent Documents of IDS 5/9/2022).
Regarding claim 1, Yanagiura et al. discloses solar cell module comprising a first solar cell string, a bridge wiring member (21), and a second solar cell string being arranged in this order in the second direction (see annotated fig. 5 below), wherein a plurality of first cell wiring members from a first solar cell at the end of the first string and a plurality of second cell wiring members from a second solar at the end of the second string extend toward the bridge wiring member and connected to a surface of the bridge wiring member (see annotated fig. 5 below).
Yanagiura et al. also teaches each solar cell includes a first electrode (14/15 and 151, figs. 1-2) and a second electrode (17/18 and 191, figs. 1-2).

    PNG
    media_image1.png
    517
    735
    media_image1.png
    Greyscale

Yanagiura et al. does not explicitly teach or show the first cell wiring members and the second cell wiring members are arranged to overlap along the second direction (or horizontal direction).
Kim et al. discloses first cell wiring members (or first lines IC1, figs. 2, 6, 14, 16, 18) from a first solar cell (or cell on the left) and second cell wiring members (or second lines IC2, figs. 2, 6, 14, 16, 18) from a second solar cell (or cell on the right) are arranged to overlap along the second direction on a bridge wiring member (or connector Cn, see figs. 2, 14, 16, 18).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Yanagiura et al. by arranging the first cell wiring members and the second cell wiring members to overlap with each other along the second direction on the bridge wiring member as taught by Kim et al., because Kim et al. teaches such arrangement would further improve the efficiency and the structural stability (see [0009]). Such modification is a mere rearrangement of the parts that would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 3, modified Yanagiura et al. discloses a solar cell module as in claim 1 above, wherein Kim et al. teaches the first and second cell wiring members (or first and second lines IC1/IC2) face each other on the bridge wiring member (or the connector) at a distance which is equal to the width of the connector (see [0021]), or the first and second cell wiring members are extending as claimed. Kim et al. also shows the first and second cell wiring members extending as far as to an end of bridge wiring member facing the adjacent solar cell (see figs. 2 and 18).
Regarding claim 5, modified Yanagiura et al. discloses a solar cell module as in claim 1 above, wherein Kim et al. discloses the first and second cell wiring members (or first and second lines IC1/IC2) face each other on the bridge wiring member (or the connector) at a distance which is equal to or less than the width of the connector (see [0021]), or the first and the second cell wiring members extending as claimed. Kim et al. shows the first and second cell wiring members (or lines IC1, IC2) extend as far as a position between an end facing of a solar cell and an end facing of the adjacent solar cell (see figs. 2, 14, 16, 18).

Regarding claims 7, 9 and 11, modified Yanagiura et al. discloses a solar cell module as in claims 1, 3 and 5 above, wherein Kim et al. discloses arranging the bridge wiring member (Cn) are an angle (see figs. 19 and 21) such that the first and second cell wiring members (125) are bent on the surface of the bridge wiring member (Cn, see figs. 19 and 21).  

Regarding claim 15, modified Yanagiura et al. discloses a solar cell module as in claim 1 above, wherein Kim et al. discloses the first and second cell wiring members (IC1 and IC2) are arranged alternatively and at a distance from each other (see figs. 2, 14, 16 and 18).

Regarding claim 16, modified Yanagiura et al. discloses a solar cell module as in claim 1 above, wherein Yanagiura et al. and Kim et al. disclose the first and second cell wiring members connected to the surface of the bridge wiring member (see fig. 5 of Yanagiura et al. and figs. 2, 14, 16 and 18 of Kim et al.).

Regarding claim 17, modified Yanagiura et al. discloses a solar cell module as in claim 1 above, wherein Kim et al. discloses the first and second wiring members mutually overlap along the second direction and arranged at a distance from each other (see figs. 2, 14, 16, and 18).

Regarding claims 18 and 19, Regarding claim 1, Yanagiura et al. discloses solar cell module comprising a first solar cell string, a bridge wiring member (21), and a second solar cell string being arranged in this order in the second direction (see annotated fig. 5 below), wherein a plurality of first cell wiring members from a first solar cell at the end of the first string and a plurality of second cell wiring members from a second solar at the end of the second string extend toward the bridge wiring member and connected to a surface of the bridge wiring member (see annotated fig. 5 below).
Yanagiura et al. also teaches each solar cell includes a first electrode (14/15 and 151, figs. 1-2) and a second electrode (17/18 and 191, figs. 1-2).

    PNG
    media_image1.png
    517
    735
    media_image1.png
    Greyscale

Yanagiura et al. does not explicitly teach or show the first cell wiring members and the second cell wiring members are arranged to alternate and to be at a distance from each other.
Kim et al. discloses first cell wiring members (or first lines IC1, figs. 2, 6, 14, 16, 18) from a first solar cell (or cell on the left) and second cell wiring members (or second lines IC2, figs. 2, 6, 14, 16, 18) from a second solar cell (or cell on the right) are arranged to alternate and to be at a distance from each other on a bridge wiring member (or connector Cn, see figs. 2, 14, 16, 18).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Yanagiura et al. by arranging the first cell wiring members and the second cell wiring members to alternate and to be at a distance from each other on the bridge wiring member as taught by Kim et al., because Kim et al. teaches such arrangement would further improve the efficiency and the structural stability (see [0009]). Such modification is a mere rearrangement of the parts that would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 2, 4, 6, 8, 10 and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over modified Yanagiura et al. (JP 2007-235113) as applied to claim 1 above, and further in view of Rubin et al. (US 2005/0241692).
Regarding claims 2 and 13, modified Yanagiura et al. discloses a solar cell module as in claim 1 above.
Modified Yanagiura et al. does not disclose the plurality of first cell wiring members are connected to the first solar cell by a first cell film, and the plurality of second cell wiring members are connected to the second solar cell by a second cell film, nor do they teach the plurality of first cell wiring embers and the plurality of second cell wiring members are connected to the bridge wiring member by a wiring member film.
Rubin et al. discloses disposing the wiring (5’, figs. 4-18) on a wiring member film (or polymeric film 10, figs. 4-18).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Yanagiura et al. by having the cell wiring members (or wires 5’) being formed/disposed on wiring member film (or polymeric film 10) as taught by Rubin et al. such that the plurality of first cell wiring members are connected to the first solar cell by a first cell film, the plurality of second cell wiring members are connected to the second solar cell by a second cell film, and the plurality of first cell wiring embers and the plurality of second cell wiring members are connected to the bridge wiring member by a wiring member film, because Rubin et al. teaches such formation would achieve low production cost, low contact resistance between the electrodes (or wiring members) and a conductive surface thereby enhancing the efficiency of the solar cell modules (or PV modules, see [0008-0009] of Rubin et al.).
Regarding claim 4, modified Yanagiura et al. discloses a solar cell module as in claim 2 above, wherein Kim et al. teaches the first and second cell wiring members (or first and second lines IC1/IC2) face each other on the bridge wiring member (or the connector) at a distance which is equal to the width of the connector (see [0021]), or the first and second cell wiring members are extending as claimed. Kim et al. also shows the first and second cell wiring members extending as far as to an end of bridge wiring member facing the adjacent solar cell (see figs. 2 and 18).
Regarding claim 6, modified Yanagiura et al. discloses a solar cell module as in claim 2 above, wherein Kim et al. discloses the first and second cell wiring members (or first and second lines IC1/IC2) face each other on the bridge wiring member (or the connector) at a distance which is equal to or less than the width of the connector (see [0021]), or the first and the second cell wiring members extending as claimed. Kim et al. shows the first and second cell wiring members (or lines IC1, IC2) extend as far as a position between an end facing of a solar cell and an end facing of the adjacent solar cell (see figs. 2, 14, 16, 18).

Regarding claims 8, 10 and 12, modified Yanagiura et al. discloses a solar cell module as in claims 2, 4 and 6 above, wherein Kim et al. discloses arranging the bridge wiring member (Cn) are an angle (see figs. 19 and 21) such that the first and second cell wiring members (125) are bent on the surface of the bridge wiring member (Cn, see figs. 19 and 21)

Alternatively, claims  are rejected under 35 U.S.C. 103 as being unpatentable over modified Yanagiura et al. (JP 2007-235113) as applied to claims 1-6 above, and further in view of Rubin et al. (US Patent 5,158,618, hereinafter Rubin ‘618).
Regarding claims 7-12, modified Yanagiura et al. discloses a solar cell module as in claims 1-6 above.
Yanagiura et al. does not explicitly disclose the first and second cell wiring members are bent on the surface of the bridge wiring member.
Rubin ‘618 teaches using bent wiring members (or bent wires, see figs. 1-14, 19-21).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Yanagiura et al. by using bent cell wiring members (or bent wires) as taught by Rubin ‘618, because Rubin ‘618 teaches such wiring members (or bent wires) would reduce the shadowing area caused by the current collecting contact and thus enhancing the efficiency of the photovoltaic cell for converting solar energy to electricity (see col. 2, lines 29-34). In such modification the first and second cell wiring members are bent on the surface of the bridge wiring member, because the cell wiring members themselves are bent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/280,783 in view of Kim et al. (US 2015/0372177).
Claim 5 of copending Application No. 17/280,783 recite all the limitations of the claims of the instant application, but it does not explicitly recite the first cell wiring members and the second cell wiring members are arranged to overlap along the second direction (or horizontal direction), or to alternate and to be at a distance from each other.
Kim et al. discloses first cell wiring members (or first lines IC1, figs. 2, 6, 14, 16, 18) from a first solar cell (or cell on the left) and second cell wiring members (or second lines IC2, figs. 2, 6, 14, 16, 18) from a second solar cell (or cell on the right) are arranged to overlap, to alternate and to be at a distance on a bridge wiring member (or connector Cn, see figs. 2, 14, 16, 18).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Yanagiura et al. by arranging the first cell wiring members and the second cell wiring members to overlap with each other, to alternate and to be at a distance along the second direction on the bridge wiring member as taught by Kim et al., because Kim et al. teaches such arrangement would further improve the efficiency and the structural stability (see [0009]). Such modification is a mere rearrangement of the parts that would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726